 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Justin Lee Tripp

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00394-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                            PRELIMINARY EXAMINATION
13          v.
                                                                   (Second Request)
14   JUSTIN LEE TRIPP,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Justin Lee Tripp, that
21   the Preliminary Examination currently scheduled on March 17, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Additional time is requested to allow the parties to continue negotiations and for
25   defense to complete a review of the discovery and complete follow up investigation, if
26   necessary.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the second request for a continuance of the preliminary examination.
 4        DATED this 24th day of February, 2020.
 5
 6   RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
     Federal Public Defender                      United States Attorney
 7
 8     /s/ Kathryn C. Newman                        /s/ Kimberly M. Frayn
     By_____________________________              By_____________________________
 9   KATHRYN C. NEWMAN                            KIMBERLY M. FRAYN
     Assistant Federal Public Defender            Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00394-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JUSTIN LEE TRIPP,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the preliminary examination currently scheduled

11                                                                         April 21, 2020, at at
     for Tuesday, March 17, 2020 at 4:00 p.m., be vacated and continued to ________________

12   4:00
     the   p.m.
         hour of ___:___ __.m.; or to a time and date convenient to the court.

13          DATED: February
            DATED this ___ day24, 2020. 2020.
                               of February,

14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
